 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
      SHARON ELAINE BURLESON,
                                                        CASE NO. C18-0513RSL
 8
                            Plaintiff,
 9
                    v.                                  ORDER
10
      SECURITY PROPERTIES
11
      RESIDENTIAL, LLC, et al.,
12
                            Defendants.
13

14
            This matter comes before the Court on plaintiff’s “Motion to Request a Deadline
15
     Extension to File the Joint Status Report” (Dkt. # 93), “Defendants’ Joint Status Report
16
     and Discovery Plan” (Dkt. # 94), and plaintiff’s “Motion to Reject Defendants’
17
     Singularly-Filed Joint Status Report” (Dkt. # 96). The deadline for submitting the joint
18
     status report was June 21, 2019. The parties were unable to coordinate their responses
19
     regarding case management deadlines and activities by the deadline: defendants filed
20
     their own status report while plaintiff requested an extension of time. Defendants do not
21
     oppose the continuance requested by plaintiff. Plaintiff, for her part, notes that
22
     defendants’ status report does not contain the information requested by the Court in the
23
     format or order requested and seeks to have defendants’ submission stricken.
24

25

26   ORDER - 1
 1          Having reviewed the submissions of the parties, it is hereby ORDERED that:
 2

 3          (1) Plaintiff’s motions (Dkt. # 93 and # 96) are GRANTED, and the non-
 4   compliant status report submitted by defendants (Dkt. # 94) is STRICKEN. The parties
 5   shall, on or before August 1, 2019, submit a joint status report answering the questions

 6   set forth in Dkt. # 90 in correspondingly numbered paragraphs. If the parties are unable
 7   to agree on any part of the report, they may answer the question(s) in separate
 8   paragraphs under the same paragraph number. No separate reports are to be filed.
 9          (2) In paragraph number 5 of the joint status report, the parties shall affirm that
10   they have disclosed (a) the name and contact information of individuals they may use to
11   support a claim or defense, (b) copies of all documents they may use to support a claim
12   or defense, (c) a computation of damages claimed, and (d) any insurance policies that
13   may be implicated by this lawsuit. See Fed. R. Civ. P. 26(a)(1).
14          (3) If plaintiff intends to amend her complaint, she must file a motion for leave to
15   amend and attach a copy of the proposed pleading pursuant to the procedure set forth in
16   LCR 15.
17

18          Dated this 12th day of July, 2019.
19                                               A
                                                 Robert S. Lasnik
20                                               United States District Judge
21

22

23

24

25

26   ORDER - 2
                                                  -2-
